PER CURIAM.
Contrary to appellant’s contention that the trial court failed to comply with State v. Weller, 590 So.2d 923 (Fla.1991), with regard to instructing the jury about the lesser-included offenses, an examination of the record clearly reflects that the trial court handled the instructions in an entirely correct and appropriate manner and in total conformity with the provisions of Rule 3.390(a) of the Florida Rules of Criminal Procedure. The detailed verdict form given to the jury by the judge appropriately allowed the jury to specify exactly what degree of the offense the jury was finding the defendant guilty of, thereby allowing the court to appropriately determine which minimum penalty would apply to the defendant.
Concerning appellant’s argument that Weller required that the jury instructions given by the trial court should have been more specific concerning punishment, we note from the record that, at the charge conference, the appellant advised the trial court that the portion of Weller referred to by appellant was only “dicta”, and, furthermore, that it was “bizarre” to the extent that the portion of Weller referred to by appellant appeared to directly conflict with the language of Rule 3.390(a) of the Florida Rules of Criminal Procedure. In addition, appellant neither offered, suggested, nor requested any specific instruction that appellant now argues should have been given. To say the least, the transcript of the charge conference reflects a total acquiescence by the appellant to the instructions as given.
We find that appellant’s remaining points lack merit and, accordingly, we do not address them herein.
Affirmed.